UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7674



FRANK LISTER RAIGNS,

                                            Plaintiff - Appellant,

          versus

JOSEPH HARPER, Sheriff;     CAPTAIN   COSGROVE;
LIEUTENANT DANCE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-95-1090-AM)


Submitted:   February 7, 1996          Decided:     February 26, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Frank Lister Raigns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error in the dismissal of Appellant's claim of deliberate indiffer-

ence to a substantial risk of harm by another inmate. Accordingly,
we affirm the dismissal of that claim on the reasoning of the dis-

trict court. Raigns v. Harper, No. CA-95-1090-AM (E.D. Va. Sept. 8,
1995). The district court dismissed Appellant's claim of deliberate

indifference to his medical needs without prejudice. Because Appel-

lant may be able to save this claim by amending his complaint, the
portion of the order relating to this claim is not reviewable. See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993). Accordingly, we dismiss the appeal with

respect to the medical needs claim. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                2